Citation Nr: 1107280	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  06-21 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Evaluation of posttraumatic stress disorder (PTSD) with 
secondary depression and/or major depressive disorder, currently 
rated as 70 percent disabling.  

2.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel



INTRODUCTION

The appellant had active service from March 1948 to February 
1952.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Portland, Oregon, Regional 
Office (RO).  

This appeal has been remanded by the Board in October 2008 and 
January 2010 for further development.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  PTSD is manifested by intrusive recollections, nightmares, 
avoidance, hypervigilance, memory problems, exaggerated startle 
response, and chronic sleep disturbance.

2.  The appellant's service-connected disabilities render him 
unable to obtain and retain substantially gainful employment.


CONCLUSIONS OF LAW

1.  PTSD is no more than 70 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.130; Diagnostic Code (DC) 9411 
(2010).

2.  The criteria for entitlement to a TDIU have been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.15, 4.16, 4.19 (2010).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), and the 
pertinent implementing regulation, codified at 38 C.F.R. § 3.159 
(2010), provide that VA will assist a claimant in obtaining 
evidence necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 
38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or substantially 
complete application for VA-administered benefits.  Pelegrini v. 
Prinicpi, 18 Vet. App. 112, 119 (2004).  The timing requirement 
enunciated in Pelegrini applies equally to the initial 
disability-rating and effective-date elements of a service 
connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters dated in 
June 2004, March 2006 and November 2008.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefits sought, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  In 
connection with the current appeal, available service and private 
treatment records have been obtained.  We also note that the 
appellant has been afforded appropriate and adequate VA 
examinations as they reflect a pertinent medical history, review 
of the documented medical history, clinical findings, a 
diagnosis, and opinions supported by medical rationale.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence necessary 
to substantiate the claim.  The evidence of record provides 
sufficient information to adequately evaluate the claim, and the 
Board is not aware of the existence of any additional relevant 
evidence which has not been obtained.  No further assistance to 
the Appellant with the development of evidence is required. 38 
U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d).  Accordingly, the 
Board will address the merits of the claim. 

Factual Summary

The appellant was afforded a VA compensation and pension 
examination in October 2004.  During this examination, the 
appellant reported bad dreams, flashbacks, exaggerated startle 
response, survival guilt, and anger outburst.  He reported his 
social interactions have definitely increased in both quality and 
quantity.  He reported had no suicidal ideation, plans or 
attempts since 1988.  Examination revealed the appellant was well 
groomed and that his affect was somewhat flat.  His judgment was 
good and abstract thinking skills were concrete.  He was 
considered to be a fair to good historian.  His recent and 
immediate recall was slightly below average.  PTSD, chronic, mild 
to moderate was diagnosed.  A GAF score of 64 was assigned.  
Moderate difficulty with social functioning and interactions were 
noted.  

The appellant had another VA compensation and pension examination 
in October 2004.  During this examination, it was noted that the 
appellant was service connected for PTSD and a duodenal ulcer.  
It was noted that his ulcer was stable and, that as long as he 
takes the medication, it is controlled and not causing any 
functional or occupational impairment for him.  The appellant had 
an essential tremor, which was getting worse such that he had 
difficulty writing.  It was noted that such could affect certain 
work meaning keyboard work or any fine motor movement of the 
hands.  The examiner opined that this likely is a condition which 
makes the appellant unemployable.  The examiner stated that the 
appellant also had eye problems which likely limited him from 
certain situations, and that his Meniere's disease, vertigo, back 
problems and other orthopedic problems likely make him 
unemployable.  The VA examiner related that clearly the 
appellant's main conditions which make him unemployable are non 
service connected conditions. 

The appellant reported that he was getting worse and that it was 
causing problems between him and his wife in April 2005.  PTSD 
with progressive deterioration in his motor skills and cognitive 
functioning was assessed.  

In a May 2005 statement, Dr. G stated that the appellant has been 
under his care for several years and that he meets the criteria 
for high level service related disability. Dr. G stated that the 
appellant had difficulty with social issues, and becomes 
dysfunctional and socially unreliable when he has a PTSD flare.  
It was noted that the appellant had difficulty with 
concentration, irritability, rationality, and that he had 
flashbacks, delusions, and hallucinations with thoughts of 
previous war.  He requested that the appellant be given a high 
level of service connected disability and opined that the 
appellant was unemployable.  He stated that he did not foresee 
this improving in the future.  

In October 2005, the appellant reported increasing problems with 
memory and thought organization.  Examination revealed that he 
was pleasant and cooperative, and without speech abnormalities.  
His thought processes appeared logical and sequential.  His 
processing speed appeared slow with long latencies to respond; 
however, it was possible that his slow response time reflected 
hearing difficulties. The appellant was oriented to time, person, 
and place but had some difficulty recalling basic information.  
Cognitive disorder, NOS, was diagnosed.  A GAF score of 65 was 
assigned.  

In the December 2005 VA compensation and pension examination, the 
appellant reported daily intrusive thoughts, nightmares, 
concentration problems, avoidance and loss of interest in 
pleasurable activities.  He reported that chronic sleep 
disturbance has led him and his wife to sleep in separate beds.  
He denied significant anger control difficulties and described 
himself as numb rather than angry.  The appellant stated that he 
suffered from hypervigilance and exaggerated startle response.  
He reported having 14 veteran friends whom he sees weekly in a 
PTSD combat group.  He added that he went to church but had 
difficulty mixing with the church members.  He denied any 
occupational impairment prior to retiring.

Examination revealed the appellant was adequately groomed with 
clear, coherent and goal oriented speech.  There was no evidence 
of hallucinations, delusions or significant cognitive impairment.  
He was oriented to person, place, time and purpose of the 
evaluation.  He complained of suffering from a chronically-
dysphonic and anxious mood.  He displayed a restricted range of 
affect and denied having past difficulties with suicidal, 
homicidal or psychotic ideation.  The VA examiner stated that the 
appellant suffered from mild to moderate symptoms of PTSD and 
secondary symptoms of depression but that he was not 
occupationally impaired due to psychological problems.  He 
further stated that the appellant suffered from mild social 
impairment given his tendency to isolate from people even in 
groups of the people that he knows quite well.  The examiner 
related that the appellant met the DSM-IV criteria for chronic, 
mild to moderate PTSD with mild to moderate social impairment, no 
occupational impairment and moderate emotional impairment.  A GAF 
score of 60 was assigned.  

The appellant reported in March 2006 that his memory and thinking 
was getting worse and his reading comprehension was gone.  It was 
noted that his short term memory was impaired as indicated by his 
inability to recall three objects correctly.  PTSD with 
continuing concern about impaired cognition was assessed.  

In his June 2006 VA Form 9 Substantive Appeal, the appellant 
related that although he is the Vice President of his Chapter of 
the Korean Combat Veterans Association, it is only in name.  
According to the appellant, he cannot get up in front of them to 
say anything.  He related that he cannot take the pressure of 
having to do anything. He indicated that he still had anger 
issues but has been working on them.  He further related that he 
had suicidal ideations all the time but that he does everything 
he can not to act on them.

Dr. G related in August 2006 that the appellant had significant 
medical problems to include PTSD which he has at least moderately 
limiting features.  Occasional flashback, hallucinations, 
difficulty dealing with people on an interpersonal level, and 
anger outbursts were noted.  Dr. G related that it was very 
difficult for the appellant to maintain as an employee in the 
past due to the complications of PTSD.  However, he noted that 
the appellant has been able to maintain some level of 
functionality but has difficulty dealing with situations.  

In a February 2008 statement, the appellant stated that he would 
work if he could but that he cannot be around people.  He related 
that he can be around his wife, a few veterans and his counselor 
but that around anyone else he gets flustered and cannot think.  
He stated that he tried to get involved with his church and local 
veterans group but could not do it. 

In June 2008, the appellant complained of intrusive memories, 
mood swings and stuttering.  He appeared to have some short term 
memory confusion, and reported poor sleep and nightmares.  
Examination revealed the appellant was well groomed, articulate 
and with an aggravated mood, especially when hesitant in speech.  
He did not remember the date but knew the day of the week and 
place.  Concentration was intact during the interview but he had 
some difficulty with finding.  He had good insight and judgment, 
and intact immediate memory.  PTSD was diagnosed and a GAF score 
of 80 was assigned.  

In another examination in June 2008, a GAF score of 65 was 
assigned. 

In a July 2008 examination, the appellant reported having a 
supportive marriage, a good relationship with his children and 
several good friends.  It was noted that he last worked in 1984 
and that he retired because of his back.  He had leisure 
interests to include writing poetry and playing music.  
Examination revealed the appellant was alert and attentive, 
oriented times three, and with appropriate grooming.  Speech was 
normal, affect congruent with anxious and depressed mood, and 
thought processes were normal and coherent but mildly tangential.  
There were no perceptual disturbances and/or unusual thought 
content.  He also had good insight and judgment, and an intact 
memory.

Examination in August 2008 revealed a GAF score of 54.  

In a December 2008 statement, L.M. related that she had been 
seeing the appellant from August 2005 until the present in weekly 
therapy group sessions.  She related that he continued to 
experience PTSD symptoms in the severe range.  During flare ups, 
it was noted that, his ability to function in situations becomes 
severely compromised and that he reports a history of inability 
to sustain employment.  She noted that interpersonal interactions 
were highly problematic for the appellant, and for that reason he 
isolates.  She related that the appellant continued to have vivid 
nightmares and intrusive trauma memories, and that he struggled 
with high arousal symptoms and quickly becomes anxious and/or 
angry.  L.M. stated that while it is clear that he is 
experiencing myriad age-related impacts, it is clear that he has 
suffered large social, emotional, and occupational impairments 
for many years.

In a January 2009 statement, the appellant's wife related that 
she had been married to the appellant for 56 years and that for 
years he was angry a lot and had a quick temper.  She said she 
stayed with him through the years but at times it was very 
difficult.  According to his wife, the appellant has always been 
forgetful and that she does all of the driving.  She stated that 
he still has nightmares and sometimes falls out of bed.

The appellant was afforded a VA compensation and pension 
examination in February 2009.  During this examination, he 
expressed survivor's guilt. Examination revealed his judgment and 
insight were good.  PTSD, moderately severe, chronic was 
diagnosed.  A GAF score of 51 was assigned.  The VA examiner 
stated, although this is not within the undersigned's sphere, it 
would appear that he is not employable because of ongoing back 
pain, as well as significant essential tremor.  However, the 
examiner noted that he does not appear  to be symptomatic in 
terms of his GI system; therefore, duodenal ulcer would not 
apparently be pertinent in terms of determining his 
unemployability.  The examiner noted that overarching any 
physical problems is the enduring and severe nature of his PTSD 
symptoms, primarily irritability and intense recollections of his 
combat trauma.  The examiner opined that the appellant was 
unemployable and that such was based on the history of outbursts 
of anger and irritability.  

In the February 2010 VA compensation and pension examination, the 
appellant reported PTSD symptoms to include daily intrusive 
recollections, nightmares, avoidance, hypervigilance, exaggerated 
startle response, and chronic sleep disturbance.  He denied 
problems with anger or interest level.  He reported that he 
enjoyed carving wood as his primary hobby.  The appellant 
expressed feelings of depression to include feelings of 
worthlessness and hopelessness.  The appellant related having 14 
combat veteran friends who he interacts with weekly.  He also 
reported that he attended church but had difficulty mixing with 
church members. His relationship with his three sons was noted as 
strained but his relationship with his wife was very good.  The 
appellant reported that he could not get along with people and 
his longest job was an eight year stent as a millwright.  
Otherwise, he indicated that he had significant difficulty 
obtaining and maintaining stable employment over the years prior 
to his retirement in 1984.  He denied difficulties with psychotic 
ideation or poor judgment, other than a tendency to argue with 
strangers.  He reported some memory problems.  

Examination revealed the appellant was adequately groomed and 
casually dressed. He was oriented to person, place and time, and 
without delusions, hallucinations or significant cognitive 
impairment.  His recent and remote memory abilities appeared to 
be impaired.  He denied recent difficulties with suicidal, 
homicidal ideation, or psychotic ideation.  He complained of 
suffering from a dysphonic and anxious mood and he displayed a 
wide range of affect.  There was no showing of impairment of 
thought process or communication.  The VA examiner stated that 
the appellant suffered from moderate overall social impairment 
and moderate to severe emotional impairment due to his symptoms 
of PTSD and secondary symptoms of depression.  His level of 
occupational impairment was difficult to determine because he has 
been retired since 1984.  PTSD, chronic, moderate to severe; 
depressive disorder, NOS, secondary to PTSD; and cognitive 
disorder, NOS were diagnosed.  A GAF score of 50 to 55 was 
assigned based on a finding of moderate to severe overall 
emotional impairment.

The appellant related October 2010 that he and his wife were 
looking forward to going to Palm Springs to visit family.  

Legal Criteria and Analysis 

PTSD

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
4.1, 4.2, 4.10 (2010).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2010).

Separate evaluations may be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations may be 
"staged."  Hart v. Mansfield, 21 Vet. App. 505 (2007) (staged 
ratings are appropriate when the factual findings show distinct 
period where the service- connected disability exhibits symptoms 
that would warrant different ratings.); see also Fenderson v. 
West, 12 Vet. App. 119, 126 (2001).  A disability may require re-
evaluation in accordance with changes in a veteran's condition.  
It is thus essential, in determining the level of current 
impairment, that the disability be considered in the context of 
the entire recorded history.  38 C.F.R. § 4.1.  We conclude that 
the disability has not significantly changed and a uniform rating 
is warranted.  

The Secretary, acting within his authority to adopt and apply a 
schedule of ratings, chose to create one general rating formula 
for mental disorders.  38 U.S.C. § 1155; see 38 U.S.C. § 501; 38 
C.F.R. § 4.130.  By establishing one general formula to be used 
in rating more than 30 mental disorders, there can be no doubt 
that the Secretary anticipated that any list of symptoms 
justifying a particular rating would in many situations be either 
under-or over-inclusive.  The Secretary's use of the phrase 
"such symptoms as," followed by a list of examples, provides 
guidance as to the severity of symptoms contemplated for each 
rating, in addition to permitting consideration of other 
symptoms, particular to each veteran and disorder, and the effect 
of those symptoms on the claimant's social and work situation.  
Instead, the rating specialist is to consider all symptoms of a 
claimant's condition that affect the level of occupational and 
social impairment, including, if applicable, those identified in 
the DSM-IV.  See 38 C.F.R. § 4.126 .  If the evidence 
demonstrates that a claimant suffers symptoms or effects that 
cause occupational or social impairment equivalent to what would 
be caused by the symptoms listed in the diagnostic code, the 
appropriate, equivalent rating will be assigned.  Mauerhan v. 
Principi, 16 Vet. App. 436 (1992). 

The appellant's PTSD is evaluated pursuant 38 C.F.R. § 4.130 
Diagnostic Code 9411, and is subject to the criteria listed under 
the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 
4.130, Diagnostic Code 9411 (2010).  A 70 percent rating is 
warranted for occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work like setting); inability 
to establish and maintain effective relationships.  Id.  

A 100 percent evaluation is indicated where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self of others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The use of the term "such as" in the rating criteria 
demonstrates that the symptoms after that phrase are not intended 
to constitute an exhaustive list, but rather are to serve as 
examples of the type and degree of the symptoms, or their 
effects, that would justify a particular disability rating.  
Mauerhan v. Principi, 16 Vet. App. 436 (2002).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of record 
that bears on occupational and social impairment, rather than 
solely on the examiner's assessment of the level of disability at 
the moment of the examination.  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not assign an 
evaluation solely on the basis of social impairment.  38 C.F.R. § 
4.126.

In assessing the evidence of record, it is important to note that 
the GAF score is a scale reflecting the "psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 
(citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 
4th ed. (DSM-IV) at 32).  A score of 31 to 40 is assigned where 
there is some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; child frequently 
beats up younger children, is defiant at home, and is failing at 
school). Id.  A score of 41-50 is assigned where there are 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational, or school functioning (e.g., no friends, 
unable to keep a job).  Id.  A score of 51-60 is assigned where 
there are moderate symptoms (e.g., flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few friends, 
conflict with peers or co- workers). Id.  A score of 61-70 is 
indicated where there are some mild symptoms (e.g., depressed 
mood and mild insomnia OR some difficulty in social, 
occupational, or school functioning (e.g., occasional truancy, or 
theft within the household), but generally functioning pretty 
well, has some meaningful interpersonal relationships.  Id.

The appellant has appealed the denial of an evaluation higher 
than 70 percent disabling for PTSD.  The 70 percent rating 
contemplates occupational and social impairment with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood.  To warrant a higher rating the evidence must 
show total occupational and social impairment.  See 38 C.F.R. 
§ 4.7.

Based on the evidence presented, the Board finds that a rating 
higher than 70 percent disabling for PTSD is not warranted.  We 
find that the appellant's symptoms are more characteristic of a 
disability picture that is contemplated by a 70 percent rating 
than that contemplated by a 100 percent rating under Diagnostic 
Code 9411.  A majority of the type of criteria contemplated for a 
100 percent rating under Code 9411 have not been demonstrated.  

In this regard, we note that appellant reported a good 
relationship with his wife and, although strained, a relationship 
with his children.  He related that he attends church, carves 
wood as a hobby and had friends to include his 14 combat buddies 
that he meets with weekly.  Despite having memory impairment and 
impaired cognition, he has had good insight and judgment and at 
most coherent but mildly tangential thought process.  We also 
note that he has maintained adequate grooming, orientation, and 
normal speech.  Although he reported having suicidal ideations 
all the time in June 2006, he also reported that he does 
everything he can not to act on them.  Furthermore, the February 
2010 VA examiner stated that the appellant suffered from moderate 
overall social impairment and moderate to severe emotional 
impairment due to his symptoms of PTSD.  The examiner did not 
find that there was total occupational and social impairment.  
Furthermore, the manifestions reported in the lay and medical 
evidence establish that he does not have the constellation of 
symptoms expected for a 100 percent evaluation.  As such, we find 
that his overall disability picture meets the criteria for a 70 
percent rating and no more.  

We acknowledge Dr. G's May 2005 statement that the appellant 
should be given a high level of service connected disability and 
that the appellant was unemployable.  However, we note that 
although the evidence demonstrates that the appellant has social 
and occupational impairment attributable to his service-connected 
PTSD, his overall symptomatology is not consistent with the 
criteria for a 100 percent disability rating under Diagnostic 
Code 9411.  

Furthermore, while an examiner's classification of the level of a 
psychiatric impairment, by words or by a GAF score, is to be 
considered but is not determinative of the percentage disability 
rating to be assigned (38 C.F.R. § 4.126), it is notable that for 
the period considered in this appeal the appellant's GAF scores 
have ranged between 50 and 80.  A GAF score of 50 denotes serious 
symptoms (e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) or any serious impairment in social, 
occupational, or school functioning.  In the view of the Board, 
the GAF scores are consistent with the appellant's PTSD 
symptomatology and the assignment of a 70 percent rating.  

The Board notes that the appellant is competent to report that 
his disability is worse than evaluated.  We acknowledge his 
reports of depression, memory problems, concentration problems, 
and occupational impairment.  The Board finds that the appellant 
has been credible when reporting the specifics of his condition.  
However, the credible testimony does not provide a basis for a 
higher rating.  For all the reasons set forth above, the 
preponderance of the evidence is against a rating higher than 70 
percent disabling for PTSD.  Accordingly, the claim is denied.  

We have also considered referral for an extraschedular rating.  
Consideration of referral for an extraschedular rating requires a 
three-step inquiry. See Thun v. Peake, 22 Vet. App. 111, 115 
(2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 
2009).  The first question is whether the schedular rating 
adequately contemplates the veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.  If the veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.

Here, the Board finds that the record reflects that the appellant 
has not required frequent periods of hospitalization for his 
disability and that the manifestations of the disability is 
contemplated by the schedular criteria.  Therefore, there is no 
reason to believe that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
schedular criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.

TDIU

The appellant has appealed the denial of TDIU.  Total disability 
ratings for compensation based on individual unemployability may 
be assigned where the schedular rating is less than total, when 
it is found that the disabled person is unable to secure or 
follow a substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, or as 
a result of two or more disabilities, provided at least one 
disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring the 
combined rating to 70 percent or more. 38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Where these percentage requirements are not met, 
entitlement to the benefits on an extraschedular basis may be 
considered when the veteran is unable to secure and follow a 
substantially gainful occupation by reason of service- connected 
disabilities.  38 C.F.R. § 4.16(b).

Marginal employment shall not be considered substantially gainful 
employment, and generally shall be deemed to exist when a 
veteran's earned income does not exceed the amount established by 
the U.S. Department of Commerce, Bureau of the Census, as the 
poverty threshold for one person.  Marginal employment may also 
be held to exist, on a facts-found basis (includes but is not 
limited to employment in a protected environment such as a family 
business or sheltered workshop), when earned annual income 
exceeds the poverty threshold.  Consideration shall be given in 
all claims to the nature of the employment and the reason for 
termination.  38 C.F.R. § 4.16(a).

The central inquiry is, "whether the veteran's service-connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the Veteran's education, 
special training, and previous work experience, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; see also Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

The Board observes that a claim for TDIU is, in essence, a claim 
for an increased rating.  Norris v. West, 12 Vet. App. 413, 420-
21 (1999).  A TDIU claim is an alternate way to obtain a total 
disability rating without recourse to a 100 percent evaluation 
under the rating schedule.

The record indicates that the appellant is currently service-
connected for PTSD, evaluated as 70 percent disabling and 
duodenal ulcer evaluated as 20 percent disabling.  His combined 
evaluation is 80 percent.  As such, the schedular requirements 
for a TDIU are met. 

The appellant has indicated that he is unable to maintain 
employment because of his service connected PTSD.  Based on the 
evidence presented, the Board finds that a grant of TDIU is 
warranted.  

In this regard, the Board is presented with positive and negative 
evidence.  
The positive evidence includes that appellant's assertions that 
he is unemployable because of his service connected PTSD.  He has 
also maintained that he would work if he could but that he cannot 
be around people.  The appellant indicated that he had 
significant difficulty obtaining and maintaining stable 
employment over the years prior to his retirement in 1984.  The 
appellant related that he had been unemployed since 1984 and that 
his disability partially caused him to leave his last job.  

In May 2005, Dr. G stated that the appellant was unemployable and 
that he did not foresee this improving in the future.  In August 
2006, Dr. G related that it was very difficult for the appellant 
to maintain as an employee in the past due to the complications 
of PTSD.  He noted that the appellant has been able to maintain 
some level of functionality but has difficulty dealing with 
situations.  In December 2008, L.M. stated that while it is clear 
that the appellant is experiencing myriad age-related impacts, it 
is clear that he has suffered large social, emotional, and 
occupational impairments for many years.  Furthermore, the 
February 2009 VA examiner opined that the appellant was 
unemployable and that such was based on the history of outbursts 
of anger and irritability. 

However, the Board is presented with negative evidence.  In this 
regard, we note that in October2004, the appellant was noted to 
have an essential tremor, which was getting worse such that he 
had difficulty writing.  The examiner related that such could 
affect certain work meaning keyboard work or any fine motor 
movement of the hands, and opined that this likely is a condition 
which makes the appellant unemployable.  The examiner also stated 
that the appellant had eye problems which likely limited him from 
certain situations, and that his Meniere's disease, vertigo, back 
problems and other orthopedic problems likely make him 
unemployable.  The VA examiner related that clearly the 
appellant's main conditions which make him unemployable are non 
service connected conditions. 

We also note that the appellant denied any occupational 
impairment prior to retiring in December 2005 and that the VA 
examiner stated that the appellant was not occupationally 
impaired due to psychological problems.  The February 2009 VA 
examiner stated, although this is not within the undersigned's 
sphere, it would appear that the appellant is not employable 
because of ongoing back pain, as well as significant essential 
tremor.  However, the examiner opined that the appellant was 
unemployable and that such was based on the history of outbursts 
of anger and irritability.  The February 2010 VA examiner opined 
that the appellant's level of occupational impairment was 
difficult to determine because he has been retired since 1984.  

Based on the evidence presented, we find that a grant of TDIU is 
warranted.  In this regard, we note that sufficient evidence has 
been presented which shows that the appellant's PTSD renders him 
unable to obtain and maintain substantially gainful employment.  
The record shows that the appellant has been unemployed since 
1984 and that he has many non service connected disabilities 
which interfere with his ability to maintain and sustain 
employment.  However, we find that, despite his other 
disabilities, his service-connected disabilities render him 
unemployable.  This conclusion is supported by the February 2009 
VA examiner's opinion that the appellant is unemployable and that 
such was based on the history of outbursts of anger and 
irritability.  

We recognize that earlier opinions to include those rendered in 
October 2004 and December 2005 found that the appellant's PTSD 
did not render him unemployable.  We also recognize that the 
February 2010 VA examiner opined that the appellant's level of 
occupational impairment was difficult to determine because he has 
been retired since 1984.  As this examiner did not reach a 
conclusion, his opinion is of little probative value.  

In light of the evidence above, and after resolving all doubt in 
the appellant's favor, the Board is satisfied that his service-
connected disability render him unable to obtain or maintain 
substantially gainful employment.  As such, the criteria for 
entitlement to TDIU have been met. 











ORDER

An evaluation higher than 70 percent disabling for PTSD is 
denied.  

A total disability rating for compensation on the basis of 
individual unemployability is granted, subject to the law and 
regulations governing the payment of monetary benefits.


____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


